Benedict, J.
This action is to recover of the steam-boat Continental the damages caused by a collision between that vessel and the canal-boat *167Sarah C. Brown, while being towed alongside the tug Dentz, and while passing Blackwell’s island on the night of July 12, 1883. The night was clear, and the tide was flood. The tug and tow were ahead of the Continental, as the latter came up to Blackwell’s island and on a course to pass between the island and the Long Island shore. While passing the tow on the port side, the canal-boat on the port side of the tow was struck by the Continental. Being the following vessel, and at the time passing the tow ahead, the burden is on the Continental to show that the collision was not caused by fault on her part.
The defense is set up in the answer that the failure of the canal-boat to display a light left the pilot of the Continental in ignorance of the presence of a canal-boat on the port side of the tug, and so caused the collision. The weight of the evidence is that the canal-boat had a light, and the testimony of the captain, pilot, and quartermaster of the Continental is that the collision was not caused by the absence of a light on the canal-boat. The answer also mentions a failure to port on the part of the tow, and giving an assenting reply to the signal of the Continental, as acts of negligence on the part of the tow. These defenses are also disproved by the witnesses from the Continental.
The defense contended for on the trial is a different and new defense, not alluded to in the answer, namely, that the tug crowded over to Blackwell’s island, and thereby caused the collision. Considering the statement of the answer, this defense does not demand much attention. It is not credible that the tug, after receiving and replying to the signal of the Continental, indicating an intention on the part of the Continental to pass the tow on the port side, would then, without reason, bear to port. Plainly, no such action on the part of the tug was thought of when the answer was made, and the testimony to that effect given at the trial fails to satisfy me that such was the fact.
The decree must bo for the libelant, with a reference to ascertain the amount.